IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 96-11000
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARK ALLEN RODRIGUEZ,
also known as Mark Blair,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CR-169-P
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Mark Allen Rodriguez appeals the revocation of his

supervised release, pursuant to 18 U.S.C. § 3583(e)(3).

Rodriguez contends that he was denied due process because the

district court considered undisclosed evidence in revoking his

supervised release and imposing a 24-month sentence.   We have




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40912
                               -2-

reviewed the record and the briefs of the parties and find no

reversible error.

     AFFIRMED.